PER CURIAM.
This is an appeal from an order denying a petition for modification of an order awarding custody of a boy approximately 15 years of age to appellee-father. The Final Decree awarded the custody of the child to appellant mother except on Sundays, Holy Days and the month of August each year when appellee-father was to have custody. Subsequently in 1958 the Chancellor entered an order transferring permanent custody to the appellee and giving appellant custody on Saturdays and during the month of August. An appeal was taken from this order and was affirmed (Fla.App., 110 So.2d 39) without prejudice to the wife to apply to the chancellor for a reconsideration. Such application was made and the Chancellor denied the modification.
There is ample proof in the record to sustain the Chancellor’s findings, including the expressed preference of the boy himself. See Epperson v. Epperson (Fla.1958) 101 So.2d 367.
Affirmed.
ALLEN, Acting C. J., WHITE, J., and MAXWELL, OLIVER C, Associate Judge, concur.